Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gobron (US 2007/0184682).
Regarding claim 1, Gobron discloses an electrocardiography device comprising: a main body harness 100 including an electrode and connector 103 of three electrodes 103, 104 and 106 configured to acquire electrical signal from a patient, a reference electrode 106 of the three electrodes is fixed on the main body harness 100.  An adjustable cap comprising top part 1 and bottom part 2 includes two electrodes 104 and 106 of the three electrodes. The adjustable cap comprises top part 1 and bottom part 2 rotatable around an axis 5 on the main body to orient the plurality of electrodes on different locations on a body of the patient. Fig. 13A shows a power switch opening and closing the traces 4 to activate the three electrodes to acquire the electrical signal from the patient.
Regarding claim 10, Gobron discloses individually connected electrodes are eliminated making the electrodes leadless in the broadest most reasonable interpretation of leadless electrodes. See paragraphs [0009] and [0012].  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9, 11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gobron (US 2007/0184682) in view of Felix et al (US 2016/0213263).
Gobron disclose a connector 101 for connecting electrocardiograph electrodes to a communication receiver/transmitter to receive the acquired electrical signals from the three electrodes 103, 104 and 106.
Felix et al disclose a set of electrical contacts 56 protrude from the bottom surface of the sealed housing 50 and are arranged in alignment with the electrical pads 34 provided on the bottom surface of the non-conductive receptacle 25 to establish electrical connections between the electrode patch 15 and the monitor recorder 14. See paragraph [0061].
One of ordinary skill in the art would have found it obvious to combine the recording and transmission monitor recorder 14 of Felix et al with the electrocardiograph electrodes of Gobron because the electrodes of Gobron are a mere substitution for the electrode patch 15 in Felix et al. The skilled artisan would have found it a simple adjustment well within the level of knowledge for the skilled artisan to modify the recorder 14 to accept the connector 101 of Bobron. The skilled artisan would have been motivated to make such a substitution for the advantage of adjustable electrodes over the stationary electrode configuration of patch 15. Substituting the electrodes of Bobron amounts to substituting equivalents known for the same purpose of measuring electrocardiographic signals. See MPEP 2144.06. 
Regarding claim 2, Felix et al renders obvious combining the main body harness 100 with an electrical circuit and the rechargeable battery 71. See paragraph [0073] in Felix et al.  
Regarding claims 3 and 16, Felix et al renders obvious combining the electrical circuit to communication receiver within housing 50 configured to receive the acquired electrical signal from the three electrodes; one or more electronic amplifiers 91 configured to amplify the received electrical signal; one or more electronic filters 81, 83, 84 and 85 configured to filter the amplified electrical signal. An analog to digital converter is built-in microcontroller 61 and is configured to extract samples at discrete points in time of the filtered electrical signal. Wireless transceiver 75 comprises a transmitter configured to transmit the samples to an application executed on a mobile device. See paragraph [0125] in Felix et al. 
Regarding claim 4, Felix et al renders obvious the one or more electronic amplifiers include a pre-amplifier 90 and an instrumentation amplifier 92.  
Regarding claim 5, Felix et al renders obvious the passive filter stage 81 to include a notch filter.  
Regarding claim 6, Felix et al renders obvious the rechargeable battery 71 is configured to power the electrical circuit.  
Regarding claim 7, one of ordinary skill in the art would have found it obvious to modify the battery 71 in Felix et al to have a charging port configured to charge the rechargeable battery 71 because Felix et al teach it is not desirable to replace the battery because this creates the potential for moisture intrusion and human error.  See paragraph [0073] in Felix et al.
Regarding claim 8, one of ordinary skill in the art would have found it obvious to provide a microUSB port for the charging port because micro USB charging ports are well known and commonly used for rechargeable batteries.  
Regarding claim 9, Felix et al teach using silver is desirable electrical current conductive elements in heat signal monitoring devices. See paragraph [0130]. The skilled artisan would have found it obvious in view of this teaching to make the electrodes of silver.  
Regarding claim 11, Felix et al teach the sealed housing 50 can be molded out of polycarbonate, ABS, or an alloy of those two materials. See paragraph [0056].
One of ordinary skill in the art would have found it obvious to make the main body harness 100 of thermoplastic polyurethane because polyurethane is similar to ABS in strength and versatility.  
Regarding claim 17, Gobron teaches the electrocardiography device includes an adjustable cap comprising top part 1 and bottom part 2 includes two electrodes 104 and 106 of the plurality of electrodes, the adjustable cap is rotatable around an axis 5 on the main body harness 100 to orient the plurality of electrodes on different locations on a body of the patient.  
Regarding claim 18, Gobron teaches the electrocardiography device includes a power switch.  Fig. 13A shows a power switch opening and closing the traces 4 for activating the plurality of electrodes to acquire the electrical signal from the patient.
Claims 12-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gobron (US 2007/0184682) in view of Felix et al (US 2016/0213263) and further in view of Stergiou et al (US 2013/0080836).
Regarding claims 12 and 19, Gobron (US 2007/0184682) in view of Felix et al (US 2016/0213263) meet all of the claimed limitation as discussed above except for a predictive model from a computing server and appling the predictive model on the digital electrical signal to predict a diagnosis for the patient; and display the diagnosis on a first graphical user interface of the application. 
 Stergiou et al (US 2013/0080836) teach applying a predictive model generated using controlled data over a specified period. Analysis system 180 generates a predictive model of the subject's physiological state by analyzing one or more data streams and generating one or more algorithms that fit the sensor measurements. Once the predictive model is established, analysis system 180 then predicts future health states, anticipated or hypothetical sensor readings, and other aspects of a subject's physiology. Analysis system 180 also updates and refines the predictive model based on new data generated by sensor array 110. A computer system 1700 for generating the predictive model resides in a cloud, and includes one or more cloud components in one or more networks.
Felix et al teach a method 150 for offloading and converting ECG and other physiological data from of an ambulatory extended-wear electrocardiography sensor monitor. The method 150 is implemented in software, and execution of the software performed on a download station 125, which includes a computer system and server 122. 
One of ordinary skill in the art would have found it obvious to combine the predictive model teach of Stergiou et al with the computer and server 122 in Felix et al because the physiological data suggested in Stergiou et al is electrocardiogram data and the computer system and server 122 in Felix is readily adapted for performing predictive modeling.
Not only are the teaching of Stergiou et al and Felix et al directed to the similar art of electrocardiography, but one of ordinary skill in the art would have been motivated to combine their teachings to better diagnose cardiac anomalies and abnormalities.
 Felix et al further teach combining ECG data as well as other information into a format suitable for use in post-monitoring analysis. The skilled artisan would have found it obvious to display the diagnosis on a first graphical user interface of the application used the computer system of download station 125.
Regarding claim 13, Stergiou et al teach constructing a PQRST complex based on the digital electrical signal; and displaying the PQRST complex on a second graphical user interface of the application.  Stergiou et al teach a component of an ECG wave is identified based on structural characteristics of the waveform outputted by an electrocardiograph. Referring to FIG. 4, the PR segment is identified as the component of the heart wave between the P wave and the QRS complex. Also referring to FIG. 4, a peak after the T wave identifies the end of the heart wave. See paragraph [0113].
Regarding claim 14, Stergiou et al teach the computing server is a cloud computing server. See paragraph [0113].
Regarding claim 15, one of ordinary skill in the art would have found it obvious to include in the cloud computing server: a normalization processor configured to receive the digital electrical signal from the electrocardiography device; at least one of one or more software development kits and one or more web modules configured to facilitate communication with the mobile device; an application programming interface configured to facilitate communication between one or more processors and the mobile device; one or more controllers including the one or more processors; and one or more databases communicatively coupled to the one or more controllers. These elements are well known in the art and would have be available and readily usable for implementing the predictive model for the electrocardiogram data on the computer system and server 122.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
5/27/2022